Ordered That the Defendant Alexander Parriss Do put in his Answer to the Complainants Bill in Eight days after Service of this Rule. Per Cur.
At a Court of Chancery held at the Council Chamber in Charles Towne Wednesday 7th April 1731.
Present His Excellency the Governour, The Honourable Leiutenant Governour, Arthur Middleton, Col. Bull, Alexander Skene, Robert Wright, John Fenwick, and Joseph Wragg.
Upon Reading the Petition of Joseph Townsend and Mary his Wife 42 (late Widdow of Charles Burnham deceased Praying That Proper Persons May be Appointed to Value and Sett a Yearly rent on such Lands, of the said Burn-ham, As the Petitioners are in Possession of, Not only for the Benefit of the Petitioners, but the Infant Children of the said Charles Burnham  under the Petitioners Guardianship It is Ordered by the Mutual Consent of the Petitioner Joseph Townsend, and Mr. Charles Burnham (the eldest Son of the said Charles Burnham deceased, and now of full Age) That Mr. Thomas Fair-child and Mr. Daniel Cartwright May Appraise and Value the said Lands and other Stock of the said Charles Burnham deceased now in the hands of the Petitioner pursuant to the Prayer of theire Petition, and make due Returne thereof to this Court.
Hen Hargrave Deputy Register in Cane.

 See note 52, supra.